     Case 3:08-cr-01332-JAH Document 509 Filed 12/12/19 PageID.8738 Page 1 of 1


                                 United States District Court
                                   SOUTHERN DISTRICT OF CALIFORNIA

                            NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. John A. Houston
 FROM: J. Rinehart, Deputy Clerk                     RECEIVED DATE: December 2, 2019
 CASE NO. 08-cr-01332-JAH-1                          DOC FILED BY: Raul Villarreal
 CASE TITLE: USA v. Villarreal et al
 DOCUMENT ENTITLED: Application to Proceed in Forma Pauperis

        Upon the submission of the attached document(s), the following discrepancies are noted:


  LR 5.2 - Missing Proof of Service;

  CrimLR 1.1(e)(5) - Missing time and date on motion and/or supporting documentation



                                                           Date Forwarded: December 3, 2019

                   ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: December 12, 2019                CHAMBERS OF: The Honorable John A. Houston

cc: All Parties                             By:   /s/ WYH
